Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142257                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142257
                                                                   COA: 293384
                                                                   Genesee CC: 08-023202-FC
  DEKOVEN LERAY KERR,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 9, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           p0525                                                              Clerk